DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Amendment Entry
Applicant's amendment or response filed 12/04/2020 is acknowledged and has been entered.  Claims 29 and 39 have been amended.  Claims 1-20 have been cancelled.  Claim 41 is added.  Claims 21-28, 33-36, and 39-40 are withdrawn as drawn to non-elected inventions and species.   Accordingly, claims 21-41 are pending and claims 29-32, 37-38, and 41 are under examination.
Priority
This application is a continuation of 13923646, filed 06/21/2013 and a continuation of PCT/EP2011/073567, filed 12/21/2011, and claims foreign priority under 35 U.S.C. 119(a)-(d) to Application No(s).   EP10196687 and EP11173844, filed in Europe on 12/23/2010 and 07/13/2011.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 29-32, 37-38, and 41 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.  


	MPEP § 2163 states that the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus.
The genera encompassed by the claims are of large size and substantial variability. For example, claim 29 encompasses any bivalent binder having a formula having a formula A-a':a-S-b:b'-B capable of binding to dimers a linker and certain broad ranges of Kds.  Any type of linker can be used.   Any and all bivalent binder that are single chain antibodies, fab fragments and a fab fragment with a linker meet the structural requirements of the claim that bind to a broad variety of dimers. As a result, the number of species meeting the structural requirements of the claim is exceedingly large and characterized by substantial variability. It is not apparent that the identities of all such species could be determined even with the aid of a computer. 
Furthermore, only those sequences meeting the structural and functional requirements of the genus are encompassed by the claim. Therefore, the claims encompass all of the sequences meeting the structural requirements that are also able to bind to an immunoglobulin and/or an immunoglobulin complex. In this case, however, it cannot be envisioned based on the specification what sequences would possess such binding properties. In particular, it cannot be 
	Comparing the claim scope with the scope of the description, it is noted that the specification as filed discloses only a two species, namely two bivalent binders which bind to dimers (Examples 3 and 4) and the Kdiss of the overall binder is not disclosed. These species fails to convey evidence of possession of the entire genus. In particular, the specification fails to disclose a correlation between structure and function; the specification does not make clear which peptides are in the genus and which are not because it does not set forth a physical basis for the claimed binding activity.
As noted above, the variability among the various dimers that the binders encompassed by the claims bind to is also enormous; and would encompass changes much more substantial than the loss of a single hydrogen bond or the mutation of a single amino acid; yet even such minor changes as these were known to dramatically affect function.
Given the unpredictability associated with making even minor changes to antigen structure while preserving function, with limited exception it is not possible to predict which, out of the enormous number of peptides encompassed by the claims, would be capable of binding to dimer with the various Kdiss. 
	For all of these reasons, the skilled artisan would not reasonably conclude that the inventor(s), at the time the application was filed, had possession of the full scope of the claimed invention.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim 29 and 31-32 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cantor et al. (WO 95/05399A2) (Pub. Date: Feb. 23, 1995 (IDS entered) in view of Hudson et al., Engineered Antibodies, Nature Medicine, 9(1), 2003, 129-133 (IDS entered), An et al. (U.S. 2010/0021943) (IDS entered) (Publication date: Jan 28, 2010), and Weiner et al. (US20100305004) .
With respect to claim 29, Cantor, throughout the reference and especially at abstract, 1-2, 5-6, 9,10,  13-15, 19, and claims 1, 7, and 12, teaches a method of obtaining a bivalent binding agent (claim 7) that specifically binds to a polypeptide dimer (see page 14; 20-25) comprising the steps of providing a first monovalent binder (first antibody or first antibody fragment, which are necessarily provided before they are used and teaches using fab’) that specifically binds to an epitope (see claim 7), providing a second monovalent binder (second antibody or antibody binding fragment; see claim 7), which are necessarily provided before they are used and teaches using fab’; see 15 lines 15-20) that specifically binds to an epitope, and coupling the first and second monovalent binders to a linker (see claim 7).   Cantor at claim 7 teaches that each binder is bound to a single stranded oligonucleotide (DNA) which are complementary to each other and allow for the binders to be attached to each other. Cantor at 41  (Dot blot assays) and Fig, 11 teaches using complementary single stranded DNA to attach a label to the binder.  Cantor at claim 4 teaches that antigen specificity of each of the binders is the same, which naturally means that the antibody is capable of binding to dimers, as it is able to bind to the same molecule.  Moreover, by stating that the antigen specificity is the same, the dissociation constants should be the same, as the specificity is the same.  Moreover, Cantor at 19 teaches that the affinity can vary and that these antibodies can be used for many applications.

However, Hudson, throughout the reference and especially at 130, teaches that bispecific antibodies have a higher avidity than antibodies which only bind to one epitope.  Hudson at 131-132 (Affinity maturation) and Fig. 2 teaches optimizing affinity binding of these antibodies, which naturally includes analyzing for the Kd.
Moreover, An, throughout the reference and especially at abstract, [0009], and claims 1, 5, and 6 teaches differentiating multimeric proteins from monomers by using two antibodies that  bind to overlapping epitopes, which naturally are different epitopes.  An at id. teaches that since these antibodies sterically hinder each other from binding, each antibody can only bind to different peptides.  An at id. teaches a method detects differentiates multimers from monomers, because both antibodies will bind simultaneously to a multimer, but will not bind to a monomer.  Moreover, An at id. teaches using this method to detect the scrapie form of prion protein, which can exist as a dimer.  An at [0012] teaches that there is a need to differentiate the scrapie form of prior proteins (dimer form) from normal form (monomeric form).
Finally, Weiner, throughout the reference and especially at [0024]-[0029] teaches a similar method of attaching antibody fragments (scFv) to each other and chains of other molecules including labels.  It therefore renders obvious  antibody bound to one strand of DNA, hybridized to a complementary strand of DNA, linked to a spacer (label, enzyme, etc) bound to another strand of DNA, which is hybridized to a complementary strand of DNA bound to an antibody. Weiner at [0022] teaches that it allows for protein manipulation.
It would have been prima facie obvious at the time of the invention to cause the first monovalent binder to bind to a first epitope  of a polypeptide dimer and the second monovalent 
One of ordinary skill in the art would have been motivated to cause the first monovalent binder to bind to a first epitope  of a polypeptide dimer and the second monovalent binder to bind to a second epitope of a polypeptide dimer, as taught by An, where the first and second monovalent binder and the bivalent binding agent's dissociation constants are optimized, as taught by Hudson, to the claimed kdiss, and to attach components using single stranded oligonucleotides hybridized to a spacer, as taught by Weiner, in the method of obtaining a bivalent binder of Cantor, because Cantor teaches a bivalent binding agent and teaches optimizing affinity binding, and Hudson teaches how to optimize binding affinity of antibodies.  One of ordinary skill in the art would have been motivated to create a bivalent binding agent with a Kdiss of 3X10-5/sec or lower in the binding agent of Cantor, because Hudson teaches that bispecific antibodies have a higher avidity than antibodies which only bind to one epitope and teaches how to optimize binding. Therefore, one of ordinary skill in the art would be motivated to have a binding agent with a Kdiss of 3X10-5/s or less as it has a higher affinity than each monovalent binder.  Moreover, it would have been routine optimization to optimize the Kdiss, because where the general conditions of a claim are disclosed in the art, discovering optimum or workable ranges involves only routine skill in the art.  See in re Aller,  105 USPQ 223.  Moreover, one of ordinary skill in the art would be motivated to detect polypeptides dimers, by having one monovalent binder bind to one epitope of a first target and a second monovalent 
One of ordinary skill in the art would have a reasonable expectation of success, because optimization of Kdiss is routine in the art and because An describes a successful method for detecting dimers and Weiner teaches assemblying multiple components using DNA hybridization.
With respect to claim 31, Cantor at claim 12 teaches recovering (isolating) the bivalent binding agent formed.
With respect to claim 32, Cantor at 17 teaches using Fab’ fragments from a monoclonal antibody for the first and second monovalent binders.

Claim 30 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cantor et al. (WO 95/05399A2) (Pub. Date: Feb. 23, 1995 (IDS entered) in view of Hudson et al., Engineered Antibodies, Nature Medicine, 9(1), 2003, 129-133 (IDS entered), An et al. (U.S. 2010/0021943) (IDS entered) (Publication date: Jan 28, 2010), and Weiner et al. (US20100305004), as applied to claim 29, and further in view of Jarosch et al. (U.S. 2010/0062436) (IDS entered) (Publication date: Mar 11, 2010).
Cantor at abstract, 1-2, 5-6, 9, 10, 13, 19, and claim 1 teaches using a DNA linker.
Cantor, Hudson, Weiner, and An do not teach using L-DNA.
However, Jarosch, throughout the reference and especially at [0132], [0133], and [0140] teaches a linker made of L-DNA, which attaches a peptide to another molecule.  Jarosch at [0010] teaches that L-DNA is not degraded by ubiquitous nucleases.
It would have been prima facie obvious at the time the invention was made, for one of ordinary skill in the art to have used L-DNA as a linker, as taught by Jarosch, in the method of obtaining bivalent binder of Cantor, as modified by Hudson, Weiner, and An.
One of ordinary skill in the art would have been motivated to have used L-DNA as a linker, as taught by Jarosch, in the method of obtaining the bivalent binder of Cantor, as modified by Hudson, Weiner, and An, because Cantor teaches using a DNA linker, and Jarosch teaches that L-DNA linkers which can be used to attach proteins to other molecules is not degraded by nucleases.  Since a biological sample would contain nucleases, one of ordinary skill in the art would be motivated to use a linker, which is not degraded by nucleases in the biological sample.
One of ordinary skill in the art would have a reasonable expectation of success, because Jarosch teaches making L-DNA linkers.
Claims 37-38 and 41 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cantor et al. (WO 95/05399A2) (Pub. Date: Feb. 23, 1995 (IDS entered) in view of Hudson et al., Engineered Antibodies, Nature Medicine, 9(1), 2003, 129-133 (IDS entered), An et al. (U.S. 2010/0021943) (IDS entered) (Publication date: Jan 28, 2010), and Weiner et al. (US20100305004), as applied to claim 29, and further in view of Kreysch et al. (US 2006/0165685 A1).

However, Kreysch, throughout the reference and especially at abstract, [0009]-[0010], [0018], teaches bispecific antibodies which bind to Erbb (her2) dimers.  Kreysch at id. teaches that heterodimers continuing ERbB2 are the most potent complexes. 
It would have been prima facie obvious at the time the invention was made, for one of ordinary skill in the art to detect  ErbB2, as taught by Kreyech, in the method of obtaining bivalent binder of Cantor, as modified by Hudson, Weiner, and An.
One of ordinary skill in the art would have been motivated to detect  ErbB2, as taught by Kreyech, in the method of obtaining bivalent binder of Cantor, as modified by Hudson, Weiner, and An, in order to diagnose diseases or problems involving Her2, as they are potent and one would be motivated to detect potent dimers.  
One of ordinary skill in the art would have a reasonable expectation of success, because antibodies to HER2 are known to bind to HER2.
Response to Arguments
Applicant’s arguments, see Remarks, filed 12/04/2020, with respect to claim objections have been fully considered and are persuasive.  The objection has been withdrawn. 
Applicant’s arguments, see Remarks, filed 12/04/2020, with respect to written description rejection have been fully considered and are not persuasive.  Applicant argues that the claims are directed to a method and not the bivalent binding agent itself.  However, all parts of the claim must have written description. If a compound claimed in a method is not described, the method is not described.  See University of Rochester v. G.D. Searle & Co., 358 F.3d 916, 926 (Fed. Cir. 2004) (“Regardless whether a compound is claimed per se or a method is claimed that entails the 
Applicant’s arguments, see Remarks, filed 12/04/2020, with respect to the obviousness rejection have been fully considered and are not persuasive.  Applicant argues that the claims as currently amended are not taught; however, this is not persuasive in light of the new rejection.  Applicant argues that one would not use L-DNA, because Jarosch is directed to nucleic acid.  because Cantor teaches using a DNA linker, and Jarosch teaches that L-DNA linkers which can be used to attach proteins to other molecules is not degraded by nucleases.  Since a biological sample would contain nucleases, one of ordinary skill in the art would be motivated to use a linker, which is not degraded by nucleases in the biological sample. It is analogous art, as it is used to attach things to proteins. Thus, Applicant’s arguments are not persuasive. 
Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrea S Grossman whose telephone number is (571)270-3314.  The examiner can normally be reached on Monday-Thursday 5:30 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on (571) 272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ANDREA S GROSSMAN/            Primary Examiner, Art Unit 1641